DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           JOSEPH COTTO,
                              Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-1131

                               [July 1, 2015]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Barbara McCarthy,
Judge; L.T. Case No. 99-9206 CF10A.

  Carey Haughwout, Public Defender, and Paul E. Petillo, Assistant
Public Defender, West Palm Beach, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Richard
Valuntas, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

    We previously issued an opinion in this cause in Cotto v. State, 141
So. 3d 615 (Fla. 4th DCA 2014), but stayed our mandate pending
resolution of these important issues by the Florida Supreme Court.
These issues have now been resolved, and the State agrees that reversal
is required.

   We therefore reverse the trial court's order denying appellant's
motion for postconviction relief and remand this matter for further
proceedings consistent with Falcon v. State, 40 Fla. L. Weekly S151
(Fla. Mar. 19, 2015), and Horsley v. State, 160 So. 3d 393 (Fla. 2015).

  Reversed and remanded.

GROSS, DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *
Not final until disposition of timely filed motion for rehearing.




                               2